Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 1 of 35 PageID# 38687




                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                      Norfolk Division

  BASF PLANT SCIENCE, LP,                    )
                                             )
              Plaintiff,                     )
                                             )
        v.                                   )
                                             )
  COMMONWEALTH SCIENTIFIC AND                )
  INDUSTRIAL RESEARCH                        )
  ORGANISATION,                              )
                                             )
              Defendant.                     )           C.A. No. 2:17-CV-503-HCM
  ___________________________________        )
  COMMONWEALTH SCIENTIFIC AND                )
  INDUSTRIAL RESEARCH                        )
  ORGANISATION, GRAINS RESEARCH              )
  AND DEVELOPMENT CORP., AND                 )
  NUSEED PTY LTD.,                           )
                                             )
              Plaintiffs-Counterclaimants,   )
                                             )
        v.                                   )
                                             )
  BASF PLANT SCIENCE, LP, AND                )
  CARGILL, INCORPORATED,                     )
                                             )
              Defendants-                    )
              Counterdefendants,             )
                                             )
  BASF PLANT SCIENCE GMBH,                   )
                                             )
              Counter-Counterclaimant.       )
                                             )

        OPPONENTS’ BRIEF IN SUPPORT OF THEIR RENEWED MOTION FOR
      JUDGMENT AS A MATTER OF LAW UNDER FED. R. CIV. P. 50(b) OR, IN THE
           ALTERNATIVE, FOR A NEW TRIAL PURSUANT TO RULE 59(a)
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 2 of 35 PageID# 38688




                                                    TABLE OF CONTENTS

  I.    INTRODUCTION ................................................................................................................... 1

  II. LEGAL STANDARD .............................................................................................................. 3

       A. Judgment as a Matter of Law Under Federal Rule of Civil Procedure 50 .......................... 3

       B. Request for a New Trial Under Federal Rule of Civil Procedure 59 .................................. 3

       C. Written Description ............................................................................................................. 4

  III. ARGUMENT ........................................................................................................................... 5

       A. Judgment as a Matter of Law .............................................................................................. 5

                 1. Lack of Written Description ................................................................................... 5

                 2. Lack of Conception in February 2003 .................................................................. 16

                 3. Co-Ownership Under MTEA................................................................................ 20

       B. Alternatively, a New Trial Should Be Granted on the Issues Above ............................... 28

  IV. CONCLUSION ...................................................................................................................... 30




                                                                       i
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 3 of 35 PageID# 38689




  I.     INTRODUCTION

         Plaintiff and Counterdefendant BASF Plant Science, LP, Counter-Counterclaimant BASF

  Plant Science GmbH, and Counterdefendant Cargill, Incorporated (collectively, “BASF/Cargill”

  or “Opponents”) hereby renew their motion, under Federal Rule of Civil Procedure 50, for

  judgment as a matter of law (“JMOL”) that: (1) claim 5 of the ’579 Patent, claims 1 and 33 of

  the ’357 Patent, claim 5 of the ’033 Patent, and claims 2 and 10 of the ’880 Patent (“Asserted

  Group A Claims”) are invalid for lack of written description; (2) claim 4 of the ’792 Patent

  (“Asserted Group B Claim”) is invalid for lack of written description; (3) the alleged inventions

  of claim 1 of the ’357 Patent and claim 2 of the ’880 Patent were not conceived in February

  2003; and (4) BASF co-owns the Group A Patents (i.e., the ’579, ’357, ’033 and ’880 Patents),

  the Group D Patent (i.e., the ’541 Patent), and the Group E Patent (i.e., the ’084 Patent).

         First, the Court should grant JMOL of invalidity of the Asserted Group A Claims for lack

  of written description. Each of the Asserted Group A Claims broadly captures Brassica or

  canola crop plants; and yet, the shared specification mentions canola only three times, among a

  disclosure of virtually every plant that the inventors could think of. The mere mention of canola

  in such a laundry list of all possible plants does not satisfy the written description requirement as

  a matter of law. The evidence adduced at trial demonstrated that the inventors never possessed

  the invention in canola or any other plant that is not the Arabidopsis model plant. The inventors’

  admitted inability to obtain any long-chain polyunsaturated fatty acids (“LC-PUFAs”) in canola

  until years after the filing of the Group A Patents is proof positive of that fact. No reasonable

  juror could have concluded otherwise.

         Second, the Court should also grant JMOL of invalidity of the Asserted Group B Claim.

  It is undisputed that the specific combination of enzymes recited in claim 4 is not disclosed


                                                   1
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 4 of 35 PageID# 38690




  anywhere in the ’792 Patent. Instead, the specification merely discloses dozens of enzymes,

  leaving it to the reader to decide which combinations of them to make. Nowhere does the

  specification provide “blaze marks” directing a person of ordinary skill in the art (“POSITA”) to

  what is specifically claimed, as Federal Circuit precedent requires to satisfy the written

  description requirement here.

         Third, no reasonable juror could have concluded that the CSIRO inventors conceived of

  the alleged inventions of the above Group A claims as of February 2003. It is black letter patent

  law that an inventor’s testimony regarding conception must be corroborated.           But CSIRO

  presented no legally sufficient evidence corroborating the bare testimony of its lead inventor, Dr.

  Singh. The jury’s verdict should be overturned as a matter of law.

         Fourth and finally, the Court should grant JMOL that BASF co-owns the Group A

  Patents, the Group D Patent, and the Group E Patent. The jury rightly found that BASF co-owns

  the Group B Patent. Having reached that conclusion, there was no reasonable basis for the jury

  to conclude otherwise with respect to the Group A Patents. Just like the Group B Patent, the

  Group A Patents recite claims with BASF proprietary genes used in the joint constructs prepared

  by BASF under the Materials Transfer and Evaluation Agreement (“MTEA”).                The jury’s

  erroneous verdict was no doubt a result of Proponents’ misleading reference to the Group A

  priority application, which was identified in the MTEA as being owned by CSIRO.

  Specifically, Proponents made repeated reference to that application in a concerted effort to

  confuse the jury into believing that the later-issued Group A Patents were identified in the

  MTEA as owned by CSIRO, such that it was not possible for BASF to co-own the patents. That

  BASF co-owns the Group D and E Patents is even more readily apparent. As detailed below, the

  fatty acid profiles claimed in the Group D and E Patents resulted from the exact construct design




                                                  2
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 5 of 35 PageID# 38691




  strategy set forth in the MTEA, i.e., using the key enzyme combination of an ω3-specific Δ6

  desaturase and fungal Δ15/ω3 desaturase.

         In the alternative, BASF/Cargill seek a new trial on these issues pursuant to Fed. R. Civ.

  P. 59(a).

  II.    LEGAL STANDARD

         A.      Judgment as a Matter of Law Under Federal Rule of Civil Procedure 50

         “A district court may grant a motion for judgment as a matter of law if the nonmoving

  party has been fully heard on an issue and the court finds that a reasonable jury would not have a

  legally sufficient evidentiary basis to find for the party on that issue.” ActiveVideo Networks,

  Inc. v. Verizon Commc’ns, Inc., 807 F. Supp. 2d 544, 550 (E.D. Va. 2011), aff’d 694 F.3d 1312

  (Fed. Cir. 2012). Judgment as a matter of law is appropriate “if, after considering all of the

  evidence presented and viewing all reasonable inferences in a light most favorable to the non-

  movant, the court determines that the facts and inferences point so strongly in favor of the

  movant that a rational jury could not arrive at a contrary verdict.” DNT, LLC v. Sprint Spectrum

  LP, 750 F. Supp. 2d 616, 628 (E.D. Va. 2010) (citing Reeves v. Sanderson Plumbing Prods.,

  Inc., 530 U.S. 133, 149-50 (2000)).

         B.      Request for a New Trial Under Federal Rule of Civil Procedure 59

         A district court may grant a new trial to the extent that “the verdict is against the clear

  weight of the evidence, or is based on evidence which is false, or . . . will result in a miscarriage

  of justice.” Buckley v. Mukasey, 538 F.3d 306, 317 (4th Cir. 2008) (internal quotations omitted).

  A district court may also grant a new trial if a legal error results in prejudice to the moving party.

  Charles A. Wright & Arthur R. Miller, 11 Federal Practice and Procedure § 2805 (2d ed. 2008).

  When ruling on a Rule 59 motion, this Court “may make credibility judgments in determining




                                                    3
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 6 of 35 PageID# 38692




  the clear weight of the evidence.” Lovell v. BBNT Sols., LLC, 295 F. Supp. 2d 611, 618 (E.D.

  Va. 2003) (citing Knussman v. Maryland, 272 F.3d 625, 647 (4th Cir. 2001)).

         C.      Written Description

         “To fulfill the written description requirement, a patent owner must convey with

  reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in

  possession of the invention, and demonstrate that by disclosure in the specification of the

  patent.” E.g., Idenix Pharm. LLC v. Gilead Scis. Inc., 941 F.3d 1149, 1163 (Fed. Cir. 2019)

  (internal quotations omitted).     Where a specification discloses a broad “laundry list” of

  possibilities, such a disclosure would not “reasonably lead” those skilled in the art to any

  particular species. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996); see also

  Purdue Pharma L.P. v. Iancu, 767 F. App’x 918, 924 (Fed. Cir. 2019). Where a specification

  discloses a broad genus, the claims to a specific species are invalid if the specification “fails to

  provide sufficient blaze marks to direct a POSA” to the claimed species. Idenix, 941 F.3d at

  1164; Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1346–47 (Fed. Cir.

  2013); Boston Sci. Corp. v. Johnson & Johnson, 647 F.3d 1353, 1361-63 (Fed. Cir. 2011).

         Importantly, the written description requirement exists to prevent inventors from

  “attempt[ing] to preempt the future before it has arrived.” Billups-Rothenberg, Inc. v. Associated

  Reg’l & Univ. Pathologists, Inc., 642 F.3d 1031, 1036 (Fed. Cir. 2011). The purpose of the

  written description requirement is to “ensure that the scope of the right to exclude, as set forth in

  the claims, does not overreach the scope of the inventor’s contribution to the field of art as

  described in the patent specification.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,

  1353–54 (Fed. Cir. 2010) (en banc).




                                                   4
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 7 of 35 PageID# 38693




  III.   ARGUMENT

         A.     Judgment as a Matter of Law

                1.      Lack of Written Description

                        a)     No Reasonable Jury Could Conclude the Inventors Had Possession
                               of the Claimed Group A Invention in Canola

         The evidence presented at trial established, as a matter of law, that the Asserted Group A

  Claims are invalid for lack of written description. Each of the Asserted Group A Claims is

  directed to either Brassica crop plants or broadly to any plant. But, the evidence showed

  conclusively that the inventors were only able to achieve nominal amounts of LC-PUFAs in a

  laboratory model plant, Arabidopsis.      E.g., JX-10 at Tables 6, 7, 10 (CSI00009754-56,

  CSI00009762), Ex. 1 hereto; 10/24/19 Trial Tr. at 1327:8-1328:11 (Murphy Direct), Ex. 2

  hereto; 10/29/19 Trial Tr. at 1663:25-1665:4, 1666:14-24 (Singh Rebuttal Cross), Ex. 3 hereto.

  There is nothing in the patent specification that conveys to a POSITA that the inventors

  possessed a genetically-modified canola crop plant that makes LC-PUFAs.

         Indeed, each of the examples in the patents is directed to Arabidopsis. Id.; 10/24/19 Trial

  Tr. at 1327:3-1328:2 (Murphy Direct), Ex. 2. In the 139-page, 218-column specification, there

  are no working examples—or even prophetic examples of what the inventors expected to achieve

  in the future—relating to production of LC-PUFAs in canola or any other non-Arabidopsis plant.

  10/24/19 Trial Tr. at 1328:6-11 (Murphy Direct), Ex. 2; 10/30/19 Trial Tr. at 1850:15-18 (Kunst

  Rebuttal Cross), Ex. 4 hereto. To the contrary, the specification focuses entirely on the model

  plant Arabidopsis. 10/24/19 Trial Tr. at 1327:3-1328:2 (Murphy Direct), Ex. 2.

         The only disclosure of Brassica or canola in the specification is in three laundry lists of

  essentially every plant that could theoretically be transformed in an attempt to produce LC-

  PUFAs. 10/24/19 Trial Tr. at 1328:15-19 (Murphy Direct), Ex. 2; see also 10/30/19 Trial Tr. at



                                                  5
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 8 of 35 PageID# 38694




  1850:15-18 (Kunst Rebuttal Cross), Ex. 4. The first list broadly includes over 35 different plants

  across a wide range of possibilities:

            The plants of the invention may be: corn (Zea mays), canola (Brassica napus,
            Brassica rapa ssp.), flax (Linum usitatissimum), alfalfa (Medicago sativa), rice
            (Oryza sativa), rye (Secale cerale), sorghum (Sorghum bicolour, Sorghum
            vulgare), sunflower (Helianthus annus), wheat (Tritium aestivum), soybean
            (Glycine max), tobacco (Nicotiana tabacum), potato (Solanum tuberosum),
            peanuts (Arachis hypogaea), cotton (Gossypium hirsutum), sweet potato
            (Lopmoea batatus), cassava (Manihot esculenta), coffee (Cofea spp.), coconut
            (Cocos nucifera), pineapple (Anana comosus), citris tree (Citrus spp.), cocoa
            (Theobroma cacao), tea (Camellia senensis), banana (Musa spp.), avocado
            (Persea americana), fig (Ficus casica), guava (Psidium guajava), mango
            (Mangifer indica), olive (Olea europaea), papaya (Carica papaya), cashew
            (Anacardium occidentale), macadamia (Macadamia intergrifolia), almond
            (Prunus amygdalus), sugar beets (Beta vulgaris), oats, or barley.

  E.g., JX-10 at col. 39:66-40:16 (CSI00009745), Ex. 1; 10/24/19 Trial Tr. at 1328:13-1329:24

  (Murphy Direct), Ex. 2.

            The second list similarly includes a wide range of plants, plants with oil in its fruit, and

  vegetables:

            In one embodiment, the plant is an oilseed plant, preferably an oilseed crop plant.
            As used herein, an ‘oilseed plant’ is a plant species used for the commercial
            production of oils from the seeds of the plant. The oilseed plant may be oil-seed
            rape (such as canola), maize, sunflower, soybean, sorghum, flax (linseed) or sugar
            beet. Furthermore, the oilseed plant may be other Brassicas, cotton, peanut,
            poppy, mustard, castor bean, sesame, safflower, or nut producing plants. The
            plant may produce high levels of oil in its fruit, such as olive, oil palm or coconut.
            Horticultural plants to which the present invention may be applied are lettuce,
            endive, or vegetable brassicas including cabbage, broccoli, or cauliflower. The
            present invention may be applied in tobacco, cucurbits, carrot, strawberry, tomato,
            or pepper.

  E.g., JX-10 at col. 40:17-30 (CSI00009745), Ex. 1; 10/24/19 Trial Tr. at 1329:25-1331:3

  (Murphy Direct), Ex. 2.

            The last list discloses that the “preferabl[e]” plants of the invention include a far-ranging

  list of 15 different plants, including plants like sorghum and beets that are not even oilseed

  plants:


                                                      6
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 9 of 35 PageID# 38695




         Preferably, the seed is derived from an oilseed plant. More preferably, the oilseed
         plant is oilseed rape (Brassica napus), maize (Zea mays), sunflower (Helianthus
         annuus), soybean (Glycine max), sorghum (Sorghum bicolor), flax (Linum
         usitatissimum), sugar (Saccharum officinarum), beet (Beta vulgaris), cotton
         (Gossypium hirsutum), peanut (Arachis hypogaea), poppy (Papaver somniferum),
         mustard (Sinapis alba), castor bean (Ricinus communis), sesame (Sesamum
         indicum), or safflower (Carthamus tinctorius).

  E.g., JX-10 at col. 11:6-14 (CSI00009731), Ex. 1; see also 10/24/19 Trial Tr. at 1392:21-25

  (Murphy Cross), Ex. 2 (noting that certain plants listed are not even oil seed crops). This list is

  so broad that it renders the notion of a “preferabl[e]” plant entirely meaningless. Id. at 1328:12-

  1332:2 (Murphy Direct).

         A POSITA would not understand from such a laundry list that the inventors were in

  possession of the claimed plant—a canola plant that makes EPA and DHA. Id. at 1329:5-

  1331:25 (Murphy Direct). Such scant and non-descript disclosure—with no supporting data

  whatsoever—does not satisfy the written description requirement as a matter of law. Federal

  Circuit precedent is clear that “[s]uch ‘laundry list’ disclosures do not provide adequate

  specificity to constitute written description support” for one option on that list. Purdue Pharma

  L.P., 767 F. App’x at 924; see FWP IP ApS v. Biogen MA, Inc., 749 F. App'x 969, 977 (Fed. Cir.

  2018) (finding that the “large number of disease conditions, dosages, dosing schedules, active

  ingredients, pharmaceutical formulations for controlled release, and combinations thereof

  covered by the original claims detracts from Forward’s argument that it possessed and invented

  the now-claimed, specific MS treatment.”); Fujikawa, 93 F.3d at 1571 (“[A] ‘laundry list’

  disclosure of every possible moiety for every possible position” is not “a written description of

  every species in the genus . . . because such a disclosure would not ‘reasonably lead’ those

  skilled in the art to any particular species.”). Indeed, district courts have applied that rule in

  similar circumstances to find a lack of written description. Charleston Med. Therapeutics, Inc. v.

  AstraZeneca Pharm. LP, No. 2:13-CV-2078-RMG, 2016 WL 7030743, at *12 (D.S.C. Feb. 19,


                                                  7
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 10 of 35 PageID# 38696




   2016) (“No reasonable factfinder could find that Dr. Singh had actually invented a method of

   treating the 90+ listed diseases, rather than stating a hypothesis.”); Phigenix, Inc. v. Genentech

   Inc., 238 F. Supp. 3d 1177, 1187 (N.D. Cal. 2017) (“The entire 2005 provisional application

   contains only one mention of breast cancer, in a laundry list of about 38 different types of

   conditions. This alone cannot constitute adequate written description for the limitations of

   ‘treating a breast condition’ or ‘MIN.’”).

          The omission of a jury instruction regarding “laundry list” disclosures was unfairly

   prejudicial. The jury was instructed—at Proponents’ behest and over Opponents’ objections—

   that “[t]he written description requirement does not require Proponents to prove to the skilled

   reader that the invention works.” 10/31/19 Trial Tr. at 2040:11-13 (Jury Instructions), Ex. 5

   hereto. That instruction deviated from the model instruction, but the Court did not allow for

   additional instructions from BASF to put Proponents’ instruction in proper context. 10/30/19

   Trial Tr. at 1937:21-1940:6; 1945:14-1946:16, Ex. 4. Notably, the Court denied Opponents’

   request to include a clarifying instruction that a “mere disclosure of a ‘laundry list’ of options

   does not provide adequate specificity to constitute sufficient written description of one option on

   the list.” Id.; see also ECF No. 764 at 26 (Opponents’ proposed jury instruction on written

   description). Respectfully, the inclusion of Proponents’ instruction (a fact that was touted in

   Proponents’ closing argument) (see 10/31/19 Trial Tr. at 2056:14-16 (Closing Arguments),

   Ex. 5) and the omission of Opponents’ instruction confused the jury by suggesting that

   Proponents were correct on the law, and that Opponents were wrong.

          To the extent Proponents contend that it would have been obvious to a POSITA that the

   description of Arabidopsis was a model or surrogate for the other plants identified in the laundry

   list (including the canola species), that too is insufficient to satisfy the written description




                                                   8
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 11 of 35 PageID# 38697




   requirement as a matter of law. The Federal Circuit has clearly held that “a description that

   merely renders the invention obvious does not satisfy the requirement” of written description.

   Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc);

   Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (“The question is not

   whether a claimed invention is an obvious variant of that which is disclosed in the

   specification.”).

          The law is clear that disclosure of data in Arabidopsis is insufficient to provide written

   description of the claimed invention in canola, or any of the other plants identified in the laundry

   list, especially given the unpredictability of the art at issue. See, e.g., Synthes USA, LLC v.

   Spinal Kinetics, Inc., 734 F.3d 1332, 1344–45 (Fed. Cir. 2013) (“[I]f the art is unpredictable,

   then disclosure of more species is necessary to adequately show possession of the entire

   genus.”). In defending against the obviousness of the claimed invention, Proponents’ witnesses

   testified that the relevant art is unpredictable. 10/18/19 Trial Tr. at 560:16-561:9, 586:6-24

   (Singh Direct), Ex. 6 hereto; 10/29/19 Trial Tr. at 1765:3-1766:24 (Kunst Rebuttal Direct), Ex. 3.

   Although the biosynthetic pathway of LC-PUFAs was well-known as of 2005, Proponents

   insisted that obtaining LC-PUFAs in crop plants such as canola was a major challenge at the

   time. Indeed, Proponents’ expert, Dr. Kunst, testified that when she heard about the LC-PUFA

   project for the first time, she thought it was “very unrealistic” and “far-fetched.” 10/29/19 Trial

   Tr. at 1766:4-24 (Kunst Rebuttal Direct), Ex. 3.

          Likewise, years after CSIRO’s 2005 patent filing, Proponent and fellow Australian

   government agency GRDC still viewed CSIRO’s undemonstrated ability to actually obtain LC-

   PUFAs from canola as a major risk for GRDC’s investment in the project. See PX-213 at

   GRD00015585, Ex. 7 hereto (among “Key Risks” of GRDC investment identified in 2007




                                                      9
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 12 of 35 PageID# 38698




   business case analysis, “[t]echnology does not work in appropriate oilseed, only works in

   Arabidopsis.”); PX-214 at GRD00007012, Ex. 8 hereto (2010-11 GRDC investment plan created

   in 2009, stating “[i]t is expected that proof-of-concept for the production of omega-3 LC-PUFAs

   in canola will be achieved by project end at 30 June 2010” but recognizing, among three

   potential paths for GRDC’s investment, that if “[p]roof of concept is not achieved” then GRDC

   would cease its investment.).    In such an unpredictable field, a POSITA would not have

   understood the inventors possessed the claimed invention in canola based solely on data from the

   Arabidopsis model plant. 10/24/19 Trial Tr. at 1331:14-1332:2 (Murphy Direct), Ex. 2.

          As established at trial, Arabidopsis and canola are very different. Arabidopsis is an

   academic model plant while canola is a commercial crop plant. 10/21/19 Trial Tr. at 704:4-10,

   705:10-11, 757:14-17 (Singh Cross), Ex. 9 hereto; 10/22/19 Trial Tr. at 941:20-25, 942:17-22,

   944:20-945:14 (Andre Direct), Ex. 10 hereto; 10/24/19 Trial Tr. at 1308:16-1309:6, 1318:12-

   1319:21 (Murphy Direct), Ex. 2; 10/29/19 Trial Tr. at 1743:8-16 (Kunst Rebuttal Direct), Ex. 3.

   Such evidence further supports that the patents lack written description. See, e.g., Synthes USA,

   LLC, 734 F.3d at 1341-43 (testimony that moving from a product with “peripheral grooves” to a

   product with “slots” was not a “simple substitution” supported jury’s finding that claims lacked

   written description). There are major differences between the two plants in their seed oil,

   physical properties (including starting fatty acid profile), and genetic makeup. Opponents’

   expert, Dr. Murphy, explained that Arabidopsis seeds, unlike canola seeds, have only “a very

   small amount of oil.” 10/24/19 Trial Tr. at 1318:12-18 (Murphy Direct), Ex. 2. Proponents’

   expert, Dr. Kunst, agreed: “Arabidopsis is not a crop, so it has tiny little seeds that would not

   generate much oil.” 10/29/19 Trial Tr. at 1743:8-16 (Kunst Rebuttal Direct), Ex. 3.




                                                  10
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 13 of 35 PageID# 38699




          It is likewise undisputed that Arabidopsis and canola have very different physical

   properties, and importantly, very different starting fatty acid profiles. 10/24/19 Trial Tr. at

   1318:20-1321:19 (Murphy Direct), Ex. 2; see also 10/22/19 Trial Tr. at 943:1-16, 944:20-945:22

   (Andre Direct), Ex. 10. Dr. Murphy’s unrebutted testimony made clear that “[Arabidopsis and

   canola] contain very different types of oil, so they’re not comparable directly. They make

   different fatty acids.” 10/24/19 Trial Tr. at 1319:19-21 (Murphy Direct), Ex. 2. Moreover,

   Arabidopsis and canola are genetically distinct, requiring drastically different methods for the

   introduction of new genes to “transform” the plants. Id. at 1323:23-1324:13 (Murphy Direct);

   see also 10/22/19 Trial Tr. at 946:2-25 (Andre Direct), Ex. 10.1

          Consistent with a POSITA’s understanding that the inventors were not in possession of

   the claimed invention in canola as of 2005, CSIRO failed for years after filing its first patent

   application to make any LC-PUFAs in canola. “[E]vidence that Plaintiffs may have failed to

   make a purported embodiment of the patent-in-suit is probative of whether the inventors of the

   patent-in-suit were in possession of the claimed subject matter as of the filing date; i.e., the

   evidence is probative of Defendant’s written description defense.” Idenix Pharms. LLC v.

   Gilead Scis., Inc., Nos. 13-1987-LPS, 14-109-LPS, 14-846-LPS, 2016 WL6901742, at *2 (D.

   Del. Nov. 22, 2016).2     “Patents are not rewarded for mere searches, but are intended to


   1
     At trial, Dr. Singh insisted that Arabidopsis and canola are very similar because they are in the
   same taxonomic family called Brassicaceae. 10/21/19 Trial Tr. 624:10-15 (Singh Direct), Ex. 9.
   But on cross examination, Dr. Singh admitted that the Brassicaceae family broadly includes over
   4,000 diverse plants, including non-oilseed plants such as broccoli, cabbage, radishes, arugula,
   cauliflower, and Brussels sprouts. Id. at 704:4-705:15 (Singh Cross).
   2
     See also Wyeth v. Abbott Labs., Nos. 08-230 (JAP), 08-1021(JAP), 2012 WL 175023, at *8
   (D.N.J. Jan. 19, 2012) (citing inventor testimony that neither inventor had performed the claimed
   method of treatment or knew how to do so and concluding “[l]ogically, the inventors could not
   have described a knowledge that they did not possess.”) (quoting Boston Sci. Corp. v. Johnson &
   Johnson Inc., 679 F. Supp. 2d 539, 555 (D. Del. 2010)).



                                                   11
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 14 of 35 PageID# 38700




   compensate their successful completion.        That is why the written description requirement

   incentivizes actual invention.” Nuvo Pharms. (Ir.) Designated Activity Co. v. Dr. Reddy’s Labs.

   Inc., 923 F.3d 1368, 1381 (Fed. Cir. 2019) (“A mere wish or plan for obtaining the claimed

   invention is not adequate written description.”) (internal citations omitted).

           Here, CSIRO’s lead inventor and the project leader of CSIRO’s LC-PUFA project, Dr.

   Singh, testified they were unable to achieve any omega-3 LC-PUFAs in canola until at least five

   years after the Group A Patents were filed. See, e.g., 10/21/19 Trial Tr. at 698:25-699:2 (Singh

   Cross), Ex. 9 (“Q. Dr. Singh, the earliest CSIRO was able to make LC-PUFAs in canola was at

   the end of 2009; is that correct? A. Yes.”); see also id. at 759:20-760:25 (Singh Cross), 761:13-

   762:5 (Singh Cross); 10/29/19 Trial Tr. at 1690:15-17 (Singh Rebuttal Cross), Ex. 3. He further

   admitted that proof of concept to get LC-PUFAs from canola was not achieved even as of May

   2009.   Id. at 1688:19-24 (Singh Rebuttal Cross). Proponents’ expert, Dr. Kunst, likewise

   testified that it took years after CSIRO’s initial data in Arabidopsis to get LC-PUFAs in canola.

   10/18/19 Trial Tr. 476:14-18, Ex. 6 (“Q. And although you may not be clear on exactly what the

   time frame was, you understand that it took years between the time that CSIRO achieved any

   DHA in Arabidopsis and when it achieved it in canola, right? A. That’s right.”).

           Contemporaneous CSIRO documents further demonstrated that the inventors did not

   have possession of their claimed invention in canola until years after the Group A Patents were

   filed. See, e.g., CX-1359 at GRD00000004 (2009 CSIRO Progress Report), Ex. 11 hereto (Dr.

   Singh reporting to GRDC that CSIRO’s “first generation construct [in canola] did not detect any

   presence of any LC-PUFA,” and that CSIRO was finally able to achieve LC-PUFAs in canola in

   its second generation constructs only after their collaboration with BASF); PX-318 (CSIRO

   SWOT analysis document), Ex. 12 hereto (identifying as a weakness of the LC-PUFA project




                                                    12
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 15 of 35 PageID# 38701




   that CSIRO had not yet achieved “proof of concept” in “target crop” canola as of 2009); PX-214

   at GRD00007012 (GRDC investment plan), Ex. 8 (“it is expected that proof-of-concept for the

   production of omega-3 LC-PUFAs in canola will be achieved by project end at 30 June 2010,”

   five years after the filing of the earliest Group A Patent).

          In sum, the mere mention of canola in a laundry list of all possible plants does not satisfy

   the written description requirement as a matter of law, especially in light of the evidence adduced

   at trial that the inventors’ demonstrated preference in the specification is for Arabidopsis and the

   inventors were not able to obtain LC-PUFAs in canola until many years after the 2005 filing of

   the Group A Patents. JMOL should be granted.

                          b)      No Reasonable Jury Could Conclude the Inventors Had Possession
                                  of the Claimed Combination of the Group B Patent

          The evidence presented at trial established, as a matter of law, that the Asserted Group B

   Claim is also invalid for lack of written description. Claim 4 of the ’792 Patent is directed to a

   very particular combination of four enzymes for producing DHA via the Δ6 pathway, each

   identified by Sequence ID Numbers. It is undisputed that the specific four-enzyme combination

   recited in the claim is not disclosed anywhere in the ’792 Patent specification; instead, it was

   taken from BASF’s accused product after CSIRO’s collaboration with BASF under the MTEA.

   10/22/19 Trial Tr. at 997:12-998:14 (Andre Direct), Ex. 10; 10/21/19 Trial Tr. at 715:18-717:6,

   721:22-722:11, 725:8-23 (Singh Cross), Ex. 9. Because the specification generically discloses

   countless options of enzymes to construct the LC-PUFA production pathway—without any

   guidance to choose or preference stated for the specific set of enzymes that are claimed—there is

   no written description as a matter of law.

          There is no record evidence to suggest that the inventors ever possessed the specific

   combination of enzymes recited in claim 4. The specification includes only sparse and scattered



                                                     13
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 16 of 35 PageID# 38702




   disclosures of the claimed enzymes standing alone, not combined as a set. 10/24/19 Trial Tr. at

   1333:5-1334:12 (Murphy Direct), Ex. 2, 10/30/19 Trial Tr. at 1860:4-1869:4 (Kunst Rebuttal

   Cross), Ex. 4. There is nothing in the specification guiding a POSITA to make the specific

   combination of four enzymes claimed as opposed to any other combination of enzymes that

   would make up the LC-PUFA pathway. 10/24/19 Trial Tr. at 1333:10-23 (Murphy Direct), Ex.

   2. The specification merely states: “The desaturase, elongase and acyl transferase proteins and

   genes encoding them that may be used in the invention are any of those known in the art or

   homologs or derivatives thereof.” JX-12 at col. 32:1-4 (CSI00010365), Ex. 13 hereto (emphasis

   added). Through its long lists of individual enzymes, the patent essentially permits any possible

   enzyme combination that anyone could ever come up with, thereby reaching thousands of

   combinations.   10/24/19 Trial Tr. at 1333:5-1335:16 (Murphy Direct), Ex. 2.          This is the

   quintessential “forest”-type specification—with thousands of options and yet no “blaze marks”

   directing a POSITA to what is specifically claimed—that the Federal Circuit has held

   insufficient to satisfy the written description requirement. See, e.g., Idenix, 941 F.3d at 1164;

   Novozymes, 723 F.3d at 1349 (“Taking each claim—as we must—as an integrated whole rather

   than as a collection of independent limitations, one searches the 2000 application in vain for the

   disclosure of even a single species that falls within the claims or for any ‘blaze marks’ that

   would lead an ordinarily skilled investigator toward such a species among a slew of competing

   possibilities.”). Proponents’ cherry-picking of individual enzymes from unrelated portions of the

   patent specification (10/30/19 Trial Tr. at 1860:4-24, 1861:23-1869:24 (Kunst Cross), Ex. 4) is

   nothing more than a hindsight reconstruction of the claim, which cannot support a finding of

   written description as a matter of law. See Novozymes, 723 F.3d at 1349 (written description

   cannot be established with hindsight reconstruction using disclosures “plucked selectively” from




                                                  14
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 17 of 35 PageID# 38703




   the specification). Yet, as discussed, supra (at Section III.A.1.a), the inclusion of Proponents’

   instruction on written description (that “[t]he written description requirement does not require

   Proponents to prove to the skilled reader that the invention works”), without allowing for

   additional instructions from BASF to put the new instruction in context, undoubtedly confused

   the jury into believing that Opponents were wrong on the law.

          That the ’792 Patent lacks written description of the claimed combination of enzymes

   makes perfect sense. The claimed enzymes are proprietary to BASF. As readily admitted by

   both CSIRO’s inventors and expert witness, CSIRO did not discover or isolate the enzymes that

   are now claimed in the ’792 Patent, let alone actually use them in the combination that is

   claimed. 10/28/19 Trial Tr. at 1568:17-19 (Petrie Cross), Ex. 14 hereto; 10/30/19 Trial Tr. at

   1861:14-19 (Kunst Rebuttal Cross), Ex. 4; see also 10/24/19 Trial Tr. at 1334:20-1335:5

   (Murphy Direct), 1340:5-20 (Murphy Direct), Ex. 2.           To the contrary, the ’792 Patent

   specification emphasized different enzymes. See e.g., id. at 1333:13-1335:1 (Murphy Direct);

   10/30/19 Trial Tr. at 1866:11-1868:14 (Kunst Rebuttal Cross), Ex. 4; see also Novozymes, 723

   F.3d at 1349 (finding that if the patentee had actually possessed the claimed invention “it surely

   would have disclosed [it] . . . in the several pages of the 2000 application devoted to listing

   exemplary solutions”). Further, in finding that the ’792 Patent is co-owned by BASF and

   CSIRO under the MTEA, the jury implicitly found that CSIRO intentionally and improperly

   targeted BASF’s enzymes in the ’792 Patent claims that were filed in 2017, about nine years

   after the filing of the original patent specification.3 10/24/19 Trial Tr. at 1334:14-1335:16



   3
     Notably, even the earliest filing in the Group B Patent family occurred in November 2008, after
   the March 2008 start of the BASF-CSIRO collaboration under the MTEA. See JX-52 at
   CSI00106411, Ex. 15 hereto (commencement date of March 1, 2008); JX-12 at CSI00010325,
   Ex. 13 (earliest provisional application date of November 18, 2008).



                                                  15
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 18 of 35 PageID# 38704




   (Murphy Direct), Ex. 2; see 10/22/19 Trial Tr. at 994:17-995:2 (Andre Direct), 995:13-996:12

   (Andre Direct), Ex. 10.

          The evidence showed that the inventors never possessed the specific claimed

   combination of enzymes, and no reasonable jury could conclude otherwise. There are no blaze

   marks in the ’792 Patent specification that lead a POSITA to the claimed combination of

   enzymes. For those reasons, this Court should grant BASF/Cargill’s motion for JMOL that the

   Asserted Group B Claim is invalid for lack of written description.

                  2.     Lack of Conception in February 2003

          This Court should grant JMOL to BASF/Cargill on their claim that the alleged inventions

   of claim 1 of the ’357 Patent and claim 2 of the ’880 Patent were not conceived in February 2003

   because there was no legally sufficient evidentiary basis for the jury to conclude that CSIRO’s

   lead inventor, Dr. Singh, had conceived of the alleged invention of claim 1 of the ’357 Patent and

   claim 2 of the ’880 Patent (“Disputed Claims”) in February 2003. In particular, Proponents

   presented no evidence corroborating Dr. Singh’s testimony that, in February 2003, he conceived

   of the complete and operative LC-PUFA “blueprint” of the Disputed Claims, including using an

   acyl-CoA desaturase or a bifunctional enzyme, as black letter patent law requires.

          Conception is the “touchstone” of inventorship. Burroughs Wellcome Co. v. Barr Labs.,

   Inc., 40 F.3d 1223, 1227 (Fed. Cir. 1994). “It is the ‘formation in the mind of the inventor, of a

   definite and permanent idea of the complete and operative invention, as it is hereafter to be

   applied in practice.’” Id. at 1228 (emphasis added). “The idea must be so clearly defined in the

   inventor’s mind that only ordinary skill would be necessary to reduce the invention to practice,

   without extensive research or experimentation.” Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572,

   1577 (Fed. Cir. 1996) (internal quotation marks omitted).




                                                  16
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 19 of 35 PageID# 38705




          An inventor’s testimony regarding conception must be corroborated.               Id.   “[A]n

   inventor’s testimony, standing alone, is insufficient to prove conception.” Gambro Lundia AB v.

   Baxter Healthcare Corp., 110 F.3d 1573, 1576 (Fed. Cir. 1997). “This rule addresses the

   concern that a party claiming inventorship might be tempted to describe his actions in an

   unjustifiably self-serving manner in order to obtain a patent[.]” Singh v. Brake, 222 F.3d 1362,

   1367 (Fed. Cir. 2000). The rule “provides a bright line for both district courts and the PTO to

   follow in addressing the difficult issues related to invention dates.” Mahurkar, 79 F.3d at 1577.

          Dr. Singh testified without corroboration that his “lightbulb moment”—conception of the

   allegedly inventive “blueprint”—occurred in February 2003. 10/18/19 Trial Tr. at 570:24-572:15

   (Singh Direct), Ex. 6. He testified that “blueprint” incorporates all of the following features: (1)

   Δ6 pathway to DHA, (2) acyl-CoA desaturases, (3) bifunctional enzymes, (4) DHA production

   in seeds, and (5) Brassicaceae plants. Id. at 572:11-15 (Singh Direct); 10/21/19 Trial Tr. at

   699:18-700:8 (Singh Cross), 703:1-10 (Singh Cross), 731:23-25 (Singh Cross), 747:4-9 (Singh

   Cross), Ex. 9. Proponents relied on three documents admitted into evidence to attempt to

   corroborate a February 2003 conception date: (1) Dr. Singh’s lab notebook entry of February 10,

   2003 (PX-337, Ex. 16 hereto); (2) a February 23, 2003 funding proposal (CX-0182, Ex. 17

   hereto); and (3) a document from April 2003 purporting to be an order form related to a zebrafish

   enzyme (CX-0184, Ex. 18 hereto).         None of those documents, alone or in combination,

   memorialize the alleged “blueprint” in February 2003, and no reasonable jury could conclude

   otherwise.

          First, taking as true Proponents’ own description of Dr. Singh’s lab notebook entry of

   February 10, 2003 (PX-337 at CSI00082093, Ex. 16), that document merely reflects “CSIRO’s

   screening of its gene library for enzymes that function in the delta-6 pathway.” ECF No. 768 at




                                                   17
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 20 of 35 PageID# 38706




   4; 10/21/19 Trial Tr. at 776:2-777:19 (Singh Direct), Ex. 9. There is nothing in that entry about

   acyl-CoA desaturases, bifunctional enzymes, DHA production in seeds, or Brassicaceae plants.

   “[P]roof of conception requires showing that every limitation of the claim was known to the

   inventor at the time of conception.” Brunswick Corp. v. United States, 34 Fed. Cl. 532, 584

   (1995), aff’d, 152 F.3d 946 (Fed. Cir. 1998). The lab notebook entry does not meet that

   standard.   Further, the entry was not witnessed and signed at the time and there was no

   corroboration, through documents or witness testimony, presented at trial.            PX-337 at

   CSI00082093, Ex. 16. Thus, the lab notebook “do[es] not provide an ‘independent’ source of

   authority,” and has “minimum corroborative value,” at best. Medichem, S.A. v. Rolabo, S.L., 437

   F.3d 1157, 1172 (Fed. Cir. 2006).

          Second, the February 23, 2003 funding proposal (CX-0182, Ex. 17) is the quintessential

   “general goal or research plan [the inventor] hopes to pursue,” which does not constitute

   conception as a matter of law. Burroughs Wellcome Co., 40 F.3d at 1228 (“An idea is definite

   and permanent when the inventor has a specific, settled idea, a particular solution to the problem

   at hand, not just a general goal or research plan he hopes to pursue.”). Dr. Singh admitted as

   much at trial. 10/21/19 Trial Tr. at 748:3-750:20 (Singh Cross), Ex. 9 (Q. Okay. And this was

   the research plan that you hoped to pursue, correct? A. Yeah. Yeah. So what we've put down

   there was, you know, like I said in my direct testimony, that this document, the purpose of this

   document was to put it in front of our managers.”); 10/18/19 Trial Tr. at 579:23-580:7 (Singh

   Direct), Ex. 6 (“Q. Okay. Have you actually proven that concept at the time that you’re writing

   this in February 2003? A. No, ma’am. We had the blueprint in a concept, if you like, as the

   idea, but we haven’t proven it then in February 2003 when we wrote this document.              Q.

   February 20th, 2003? A. Yeah. We hadn’t proven it, no.”). Indeed, the funding proposal makes




                                                  18
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 21 of 35 PageID# 38707




   clear that it was not limited to the Δ6 pathway to DHA that is required by the “blueprint;” it

   plainly envisions investigating the alternative PKS pathway that is specifically excluded from

   that “blueprint.”   CX-0182 at CSI00228227-229, Ex. 17.           Even after combining the lab

   notebook’s disclosure with that of the funding proposal, there is still no mention in either

   document of acyl-CoA desaturases or bifunctional enzymes. PX-337 at CSI00082093, Ex. 16;

   CX-0182 at CSI00228227-229, Ex. 17; see also 10/29/19 Trial Tr. at 1681:3-12 (Singh Rebuttal

   Cross), Ex. 3.

          Third, the last document that CSIRO relies on, an enzyme order form (CX-0184, Ex. 18),

   is not even from February 2003; it is from two months later, April 28, 2003. That document also

   does not mention any of the features of the “blueprint.” No reasonable jury could conclude that

   the enzyme order form supports the conception of an acyl-CoA desaturase or bifunctional

   enzyme. It is of no moment that the document purports to be an order form related to a zebrafish

   enzyme. Dr. Singh testified that the inventors used the terms “acyl-CoA” and “bifunctional”

   when describing their invention in the patent; the word “zebrafish” was insufficient on its own to

   communicate those features of the invention. 10/29/19 Trial Tr. at 1678:24-1680:5 (Singh

   Rebuttal Cross), Ex. 3. That CX-0184 lacks the words “acyl-CoA” and “bifunctional” is proof

   that, as of February 2003, the inventors did not appreciate one or both of those features of the

   zebrafish enzyme. See Hitzeman v. Rutter, 243 F.3d 1345, 1358-59 (Fed. Cir. 2001) (“An

   inventor who failed to appreciate the claimed inventive features of a device at the time of alleged

   conception cannot use his later recognition of those features to retroactively cure his imperfect

   conception.”).

          Last, Proponents’ attempt to corroborate Dr. Singh’s inventor testimony with the

   testimony of another inventor, Dr. Petrie (10/28/19 Trial Tr. at 1491:4-1492:1 (Petrie Direct), Ex.




                                                   19
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 22 of 35 PageID# 38708




   14), is legally wrong because such testimony is not “independent” of the inventors themselves.

   See Medichem, S.A., 437 F.3d at 1170 (“The requirement of independent knowledge remains key

   to the corroboration inquiry.”). The Federal Circuit has articulated that “[o]ne consequence of

   the independence requirement [of corroborative evidence] is that testimony of one co-inventor

   cannot be used to help corroborate the testimony of another.” Id. at 1171; see also Allergan, Inc.

   v. Apotex Inc., 754 F.3d 952, 968 (Fed. Cir. 2014).

           Based on the documentary and testimonial evidence presented at trial, no reasonable jury

   could have found that Dr. Singh conceived of the alleged inventions of claim 1 of the ’357 Patent

   and claim 2 of the ’880 Patent in February 2003. For that reason, this Court should grant

   BASF/Cargill’s motion for JMOL that the alleged inventions were not conceived in February

   2003.

                  3.     Co-Ownership Under MTEA

           This Court should grant JMOL to BASF/Cargill on their claim that BASF co-owns the

   Group A Patents, the Group D Patent, and the Group E Patent.

                         a)      BASF Co-Owns the Group A Patents Under the MTEA as a Matter
                                 of Law

           The jury correctly determined that BASF co-owns the Group B Patent under the MTEA.

   Having determined that BASF co-owns the Group B Patent, the evidence adduced at trial

   supports only one conclusion: that BASF co-owns the Group A Patents as well. Just as the

   Group B Patent claims recite specific enzymes attributed to BASF and used in the joint

   constructs prepared under the MTEA, the same is true with respect to the Group A Patent

   Claims. Even drawing all legitimate inferences in favor of Proponents, no reasonable jury could

   have concluded that BASF does not co-own the Group A Patents.




                                                  20
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 23 of 35 PageID# 38709




          The ’579 and ’033 Group A Patent claims recite a Brassica plant cell comprising, inter

   alia, a Δ6 elongase with an amino acid sequence set forth as SEQ ID NO: 31 (i.e., Δ6 elongase

   from Physcomitrella patens) and a Δ5 desaturase with an amino acid sequence set forth as SEQ

   ID NO: 18 (i.e., Δ5 desaturase from Thraustochytrium ssp.):

   ’579 Patent, Claim 7                               ’033 Patent, Claim 15
   A Brassica plant cell comprising                   A Brassica plant cell comprising
   a polynucleotide which encodes a Δ5 elongase       a polynucleotide which encodes a Δ4
     operably linked to a promoter which directs        desaturase which has the amino acid
     expression of the polynucleotide in the plant      sequence encoded by a Δ4 desaturase gene
     cell;                                              from Pavlova lutheri, operably linked to a
   a polynucleotide which encodes a Δ6 elongase         promoter which directs expression of the
     which has the amino acid sequence set              polynucleotide in the plant cell;
     forth as SEQ ID NO:31, operably linked to        a polynucleotide which encodes a Δ5
     a promoter which directs expression of the         desaturase which has the amino acid
     polynucleotide in the plant cell;                  sequence set forth as SEQ ID NO:18,
   a polynucleotide which encodes a Δ4                  operably linked to a promoter which directs
     desaturase whose amino acid sequence is at         expression of the polynucleotide in the plant
     least 99.5% identical to the sequence set          cell;
     forth as SEQ ID NO:33, operably linked to a      a polynucleotide which encodes a Δ6
     promoter which directs expression of the           desaturase operably linked to a promoter
     polynucleotide in the plant cell;                  which directs expression of the
   a polynucleotide which encodes a Δ5                  polynucleotide in the plant cell; and
     desaturase which has the amino acid              a polynucleotide which encodes a Δ6 elongase
     sequence set forth as SEQ ID NO:18,                which has the amino acid sequence set
     operably linked to a promoter which directs        forth as SEQ ID NO:31, operably linked to
     expression of the polynucleotide in the plant      a promoter which directs expression of the
     cell;                                              polynucleotide in the plant cell.
   a polynucleotide which encodes a Δ6
     desaturase operably linked to a promoter
     which directs expression of the
     polynucleotide in the plant cell; and
   an exogenous desaturase which desaturates an
     acyl-CoA substrate.

   JX-9 at col. 215:54-216:42 (CSI00009696), Ex. 19 hereto; JX-11 at col. 215:41-57

   (CSI00010324), Ex. 20 hereto; see also JX-9 at col. 16:62-63, col. 17:22-23 (CSI00009596-97),

   Ex. 19 (defining SEQ ID NO:18 at the Δ5 desaturase from Thraustochytrium sp. and SEQ ID




                                                     21
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 24 of 35 PageID# 38710




   NO:31 as the Δ6 elongase from Physcomitrella patens); JX-11 at col. 16:60-61, col. 17:20-21

   (CSI00010224-25), Ex. 20 (same).

          Schedule A of the MTEA identifies both of those enzymes as belonging to BASF. JX-52

   at CSI00106424, Ex. 15 (Schedule A identifying the Δ6 elongase from Physcomitrella patens

   and Δ5 desaturase from Thraustochytrium ssp. as BPS or BASF Plant Science Materials); see

   also 10/21/19 Trial Tr. at 716:13-717:17, 720:14-721:12 (Singh Cross), Ex. 9; 10/22/19 Trial Tr.

   at 996:13-998:2 (Andre Direct), Ex. 10 (confirming the Δ5 desaturase from Thraustochytrium

   ssp. and Δ6 elongase from Physcomitrella patens listed in the MTEA were also claimed in the

   ’033 and ’579 Group A Patents); ECF No. 821 (Opinion and Order Regarding Remedies) at 16

   (the Court finding that “BASF owns the commercial rights to certain genes whose use in the

   delta-6 pathway is claimed by Proponents in the Group A-2 patents, so Proponents could not

   commercially sell product based upon those patents without BASF’s permission or license.”). In

   fact, the Δ5 desaturase from Thraustochytrium ssp. is the very same enzyme recited in the Group

   B Patent found to be co-owned by BASF:

              ’792 Patent, Claim 1: A Brassica napus cell comprising exogenous poly-
              nucleotides encoding a Δ6 desaturase whose amino acid sequence is set
              forth as SEQ ID NO:30, a Δ6 elongase, a Δ5 desaturase whose amino
              acid sequence is identical to the amino acid sequence encoded by the
              nucleotide sequence set forth as SEQ ID NO: 131, a Δ5 elongase whose
              amino acid sequence is at least 99% identical to the amino acid sequence
              set forth as SEQ ID NO: 130, and a Δ4desaturase whose amino acid
              sequence is identical to the amino acid sequence encoded by the
              nucleotide sequence set forth as SEQ ID NO: 132, wherein each
              exogenous polynucleotide is operably linked to a promoter that directs
              expression of said polynucleotide in the cell.

   JX-12 at CSI00010470, Ex. 13. Further, there is no dispute that—as with the Group B Patent—

   the Group A enzymes were used in the joint constructs prepared under the MTEA. JX-52 at




                                                 22
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 25 of 35 PageID# 38711




   CSI00106428-430, Ex. 15; PX-222 at CSI00106532, Ex. 21 hereto; 10/21/19 Trial Tr. 693:22-

   694:13 (Singh Direct), Ex. 9.

          Proponents did not dispute the evidence at trial showed that any intellectual property

   subsisting in the MTEA’s Joint New Materials and Joint Results is jointly owned by BASF and

   CSIRO immediately upon its creation. JX-52 at §§ 6, 11.4 (CSI00106415-16; CSI00106419),

   Ex. 15; see also 10/21/19 Trial Tr. at 820:22-821:5 (Adler Cross), Ex. 9; 10/24/19 Trial Tr. at

   1307:7, Ex. 2 (Green Dep. at 200:3-16, 200:20-24, 201:1-2, Ex. 22 hereto). The MTEA defines

   “Joint New Materials” as constructs containing both CSIRO and BASF genes. “Joint Results” is

   defined as results with respect to Joint Transformed Lines and Joint New Materials.              As

   explained above, the ’579 and ’033 Group A Patents—just like the Group B Patent—arise from

   the Joint New Materials and Joint Results under the MTEA and are therefore co-owned by

   BASF. JMOL of co-ownership of the ’579 and ’033 Patents is warranted.

          The same is true with respect to the other Group A Patents—the ’880 and ’357 Patents—

   which CSIRO filed around the same time as the ’579 and ’033 Patents (approximately seven

   years after its collaboration with BASF). To be sure, the claims of the ’880 and ’357 Patents are

   not specifically limited to the enzymes of the MTEA. But that does nothing to change the fact

   that CSIRO obtained those patents based on the fruits of the BASF-CSIRO collaboration, and in

   order to shoehorn in claims that cover BASF’s product. Indeed, the Court specifically found that

   “Proponents did not contest that the asserted Group A patent claims were modified in

   continuation applications to aim at BASF’s LFK seed line.” ECF No. 821 at 16;4 see also id.

   (finding “specific combinations of genes [of the Group A2 Patent claims] are the same ones that


   4
    The Court further found that Proponents “argued for and received a jury instruction that they
   were within their legal rights to target a competitor’s product in their continuation applications.”
   ECF No. 821 at 16.



                                                   23
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 26 of 35 PageID# 38712




   BASF used in its LBFLFK Elite Event seed line . . . .”). The fact that CSIRO sought claims that

   are broad enough to capture—but are not specifically limited to—the enzymes listed in the

   MTEA and used in the joint constructs does not defeat BASF’s co-ownership claim.

          Based on the evidence adduced at trial, Proponents cannot genuinely dispute that CSIRO

   learned how its genes and BASF’s genes worked in canola as a result of the MTEA and its

   collaboration with BASF. In an internal email discussing CSIRO’s collaboration with BASF,

   Dr. Singh stated that based on the results of the MTEA, “10% DHA in canola is acheivable

   [sic].” PX-299 at CSI00142267 (Singh email attaching “090821 BASF-CSIRO Joint Evaluation

   Summary”), Ex. 23 hereto. Moreover, Dr. Singh confirmed his statements in PX-299 that the

   amount of data shared by BASF under the MTEA was “quite substantial” and of “extremely

   good value” at trial. See 10/21/19 Trial Tr. at 691:4-16, 693:4-11, 694:14-24 (Singh Direct), Ex.

   9; see also PX-299 at CSI00142267, Ex. 23. The data regarding the joint constructs was of

   “extremely good value” because it allowed CSIRO to see how its genes and BASF’s genes “were

   operating inside of canola.” 10/21/19 Trial Tr. at 694:18-24 (Singh Direct), Ex. 9. CSIRO would

   not have had that data but for the collaboration with BASF. See Id. at 695:13-696:21 (Singh

   Direct).

          In drawing the factually unsupported conclusion that there was no co-ownership of the

   Group A Patents, the jury was undoubtedly confused by Proponents’ repeated reference to the

   Group A priority application (i.e., PCT/AU2005/000571), which was identified in the MTEA as

   being owned by CSIRO. At numerous points during trial, Proponents made reference to that

   priority ’571 application in a concerted effort to give the jury the false impression that the later-

   issued Group A Patents were identified as being owned by CSIRO, such that it was not possible

   for BASF to co-own the patents. For example, during the cross-examination of BASF’s Dr.




                                                    24
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 27 of 35 PageID# 38713




   Bauer, counsel for Proponents elicited testimony concerning certain patent materials identified in

   the MTEA; and that if a patent was identified in the MTEA as belonging to CSIRO, then it

   belonged to CSIRO only, meaning BASF could not be a co-owner of that patent. 10/23/19 Trial

   Tr. at 1241:5-11 (Bauer Cross), Ex. 24 hereto. Following that cross-examination, counsel for

   Proponents elicited testimony from their own witness, Dr. Singh, which was designed to create

   in the jurors’ minds the sense that the ’571 priority application was substantively no different

   from the Group A Patents. See e.g., 10/28/19 Trial Tr. at 1615:14-1616:2 (Singh Rebuttal

   Direct), Ex. 14.    And again in closing arguments, counsel for Proponents repeated that

   misleading assertion to the jury:

              What did CSIRO list on [the MTEA]? The patents. Second at the bottom
              of the list are the patent applications that were used to develop all of the
              Group A patents. They led to all of them. That patent application had
              already been submitted, and BASF acknowledged that it was CSIRO’s
              property. And Dr. Bauer acknowledged that. He said that he couldn’t go
              back in time; that information that he provided in 2008 couldn’t have been
              used in the 2004 patent application.

   10/31/19 Trial Tr. at 2076:15-24 (CSIRO Closing), Ex. 5.

          Proponents knew that the timing of the ’571 priority application and its identification in

   the MTEA had no relevance to the co-ownership issue. The Group A Patents were all filed after

   the MTEA and at least 11 years after the ’571 priority application was filed. In fact, the Court

   admonished Proponents for making that exact assertion, calling it an attempt to mislead the jury,

   but Proponents pressed ahead anyway. See 10/23/19 Trial Tr. at 1241:14-21 (District Court),

   Ex. 24 (“It’s my job to intervene when I think counsel is attempting to mislead the jury; for

   example, when you asked the question about the timing of the patents as if that was the only

   issue that mattered, which, of course, you know it isn’t. But this witness doesn’t know at all.




                                                  25
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 28 of 35 PageID# 38714




   He’s then read something out of the deposition of the witness which didn’t contradict him to

   create the impression that he was contradicting himself.”) (emphasis added).

          At bottom, the jury’s verdict against a finding of co-ownership of the Group A Patents is

   unsupported by the evidence and is a result of jury confusion created by Proponents. This Court

   should grant BASF/Cargill’s motion for JMOL that BASF co-owns the Group A Patents.

                         b)     BASF Co-Owns the Group D and E Patents as a Matter of Law

          The jury’s verdict that BASF does not co-own the Group D and E Patents is likewise

   unsupported and contradicted by the evidence. Indeed, the fatty acid profiles claimed in the

   Group D and E Patents result from the exact construct design strategy specified in the MTEA,

   i.e., “using omega3-specific Δ6-desaturases and fungal Δ15-desaturases.”              JX-52 at

   CSI00106428, Ex. 15; 10/28/19 Trial Tr. at 1573:9-1578:13, 1581:12-25 (Petrie Cross), Ex. 14.

          To meet the stated objective of achieving a “quantum increase in EPA” and to “deliver

   optimal conversion of EPA to DHA,” the MTEA contemplated three categories of joint

   constructs.   The second category focused specifically on the use of “omega3-specific Δ6

   desaturases” and “fungal Δ15-desaturases” to increase the amount of EPA.              JX-52 at

   CSI00106428, Ex. 15 (“2.      Combination of [BASF]-CSIRO:         Exploiting the transfer from

   omega6- to omega3-pathways by increasing the amounts of omega3-precursors using omega3-

   specific Δ6 desaturases and fungal Δ15-desaturases. [BASF] plans to generate four constructs

   with different combinations to cover the number of alternative genes.”); see also 10/28/19 Trial

   Tr. at 1575:20-1576:20, 1581:16-25 (Petrie Cross), Ex. 14.

          As the Group D and E Patents themselves reflect, that is the same construct design later

   used by CSIRO that resulted in the fatty acid profiles of the oils claimed in the Group D and E

   Patents, both filed after the MTEA. The Group D specification emphasizes that the omega3-

   specific Δ6 desaturase and fungal Δ15-desaturase combination is a “particularly advantageous


                                                  26
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 29 of 35 PageID# 38715




   combination for efficient DHA synthesis[.]”           JX-15 (’541 Patent) at col. 66:19-26

   (CSI00008621), Ex. 25 hereto (“A particularly advantageous combination for efficient DHA

   synthesis is a fungal ω3-desaturase,5 for example such as the Pichia pastoris ω3-desaturase (SEQ

   ID NO: 12) [a fungal Δ15-desaturase], with a Δ6-desaturase which has a preference for ω3 acyl

   substrates such as, for example, the Micromonas pusilla Δ6-desaturase (SEQ ID NO: 13) . . . .”);

   10/28/19 Trial Tr. at 1574:13-24, 1575:20-1576:20 (Petrie Cross), Ex. 14.          The Group E

   specification contains the same language emphasizing the advantageous combination of an ω3-

   specific Δ6 desaturase with a fungal Δ15-desaturase. JX-17 (’084 Patent) at col. 40:52-55, col.

   62:38-45 (CSI00177366; CSI00177377) Ex. 26 hereto; 10/28/19 Trial Tr. at 1577:20-1578:13

   (Petrie Cross), Ex. 14.

          Further still, that gene combination (set forth in the MTEA) was emphasized in a

   counterpart paper to the Group D Patents, authored by the inventors, Dr. Petrie and Dr. Singh,

   and published in the journal PLoS One in 2012. See PX-122, Ex. 27 hereto; see also 10/28/19

   Trial Tr. at 1571:17:-1573:24 (Petrie Cross), Ex. 14. There too, the inventors emphasized the

   importance of the combination of the ω3-specific Δ6 desaturase and fungal Δ15-desaturase in

   achieving the breakthrough reported in their paper.      PX-122 at CSI00123407-408, Ex. 27;

   10/28/19 Trial Tr. at 1573:9-24 (Petrie Cross), Ex. 14 (acknowledging his paper, PX-122,

   stresses the importance of the P. pastoris omega-3 delta-15 desaturase and the M. pusilla,

   omega-3 delta-6 desaturase). The paper further explains that the favorable fatty acid profile (the

   same one claimed in the patents) “was likely due both to the ω3 preference of the M. pusilla Δ6-


   5
     The Group D specification further clarifies that the “more preferred embodiment” of the ω3-
   desaturase used in the invention is the fungal ω3-desaturase/Δ15-desaturase. JX-15 (’541 Patent)
   at col. 42:46-49 (CSI00008609), Ex. 25 hereto (“In a more preferred embodiment, the fungal ω3-
   desaturase is the Pichia pastoris (also known as Komagataella pastoris) ω3-deasturase/Δ15-
   desaturase (Zhang et al., 2008; Accession No. EF116884; SEQ ID NO: 12) . . . .”).



                                                  27
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 30 of 35 PageID# 38716




   desaturase and the presence of the broad-specificity P. pastoris ω3-desaturase [a fungal Δ15-

   desaturase].” PX-122 at CSI00123408, Ex. 27; 10/28/19 Trial Tr. at 1573:25-1574:8, Ex. 14.

   Dr. Petrie readily acknowledged at trial the importance of this gene combination. 10/28/19 Trial

   Tr. at 1573:9-1574:8 (Petrie Cross), Ex. 14. Dr. Petrie also acknowledged that the data reported

   in the 2012 PLoS One paper was disclosed in the Group D and E Patents, which, as discussed

   above, identified the same gene combination as “advantageous” in achieving efficient DHA

   synthesis. Id. at 1574:9-25, 1577:7-1578:13 (Petrie Cross).

          The undisputed evidence adduced at trial established that BASF co-owns the Group D

   and E Patents under the MTEA. The jury’s verdict to the contrary is neither reasonable nor

   supported by the evidence. This Court should grant BASF/Cargill’s motion for JMOL that

   BASF co-owns the Group D and E Patents.

          B.      Alternatively, a New Trial Should Be Granted on the Issues Above

          If the Court declines to grant Opponents’ motion for JMOL, then Opponents alternatively

   request that the Court grant a new trial with respect to (1) written description of the Asserted

   Group A and Group B Patent Claims, (2) the date of conception of claim 1 of the ’357 Patent and

   claim 2 of the ’880 Patent, and (3) ownership of the Group A, D, and E Patents. For the reasons

   explained above, the jury’s verdict that the Asserted Group A and Group B Claims satisfy the

   written description requirement is against the clear weight of the evidence, as is the jury’s verdict

   that Proponents established, with corroborating evidence, that the alleged inventions of claim 1

   of the ’357 Patent and claim 2 of the ’880 Patent were conceived by the inventors as of February

   2003. See Buckley, 538 F.3d at 317 (new trial warranted when “the verdict is against the clear

   weight of the evidence”). The jury’s verdict that BASF does not co-own the Group A, D, and E

   Patents is likewise against the clear weight of the evidence.




                                                    28
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 31 of 35 PageID# 38717




          Additionally, in the absence of JMOL of invalidity of the Asserted Group A and B

   Claims for lack of written description, a new trial is warranted because of the prejudicial

   omission of Opponents’ proposed jury instructions. “The legal sufficiency of jury instructions

   on an issue of patent law is a question of Federal Circuit law.” Bettcher Indus., Inc. v. Bunzl

   USA, Inc., 661 F.3d 629, 638 (Fed. Cir. 2011). A new trial should be granted when: (1) a proper

   objection was made to the instruction; (2) the instruction was legally erroneous; (3) the error had

   a prejudicial effect; and (4) an alternative instruction that would have remedied the error was

   requested. Id. at 639. As discussed supra (in § III.A.1.a), Opponents respectfully submit that the

   inclusion of Proponents’ instruction on written description (10/31/19 Trial Tr. at 2040:11-13

   (Jury Instructions), Ex. 5; 10/31/19 Trial Tr. at 2056:14-16 (Closing Arguments), Ex. 5) without

   Opponents’ proposed clarifying instructions (id.; see also ECF No. 764 at 26) confused the jury

   into believing that Proponents were correct on the law and that Opponents were wrong.

          Finally, as an alternative to JMOL of co-ownership of the Group A, D and E Patents, a

   new trial is warranted to prevent a miscarriage of justice stemming from the repeated misleading

   statements and arguments by Proponents’ counsel. See, e.g., Buckley, 538 F.3d at 317; Minter v.

   Wells Fargo Bank, N.A., 762 F.3d 339, 351 (4th Cir. 2014) (misleading statements of counsel

   warrant a new trial when there is a “reasonable probability that the conduct improperly

   influenced the jury in reaching its verdict”); see also Bilenky v. Ryobi Techs., Inc., 115 F. Supp.

   3d 661, 677 (E.D. Va. 2015) (same); Okezie v. Leonard, No. CBD 13-168, 2014 WL 7184748, at

   *3 (D. Md. Dec. 15, 2014) (granting a new trial where repeated improper statements of counsel

   went to the “core of the defense”). Courts may grant a new trial based on the totality of the

   circumstances, including “the nature of the comments, their frequency, their possible relevancy

   to the real issues before the jury, the manner in which the parties and the court treated the




                                                   29
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 32 of 35 PageID# 38718




   comments, the strength of the case (e.g. whether it is a close case), and the verdict

   itself.” Minter, 762 F.3d at 351. The Court should grant a new trial based on the totality of the

   circumstances here, including:    (1) as discussed above (in § III.A.3.a), Proponents argued

   multiple times during trial and at closing arguments that the MTEA’s listing of CSIRO’s ’571

   priority application meant that BASF could not co-own the Group A Patents (10/23/19 Trial Tr.

   at 1240:14-1241:11 (Bauer Cross), Ex. 24; 10/28/19 Trial Tr. at 1615:14-1616:2 (Singh Rebuttal

   Direct), Ex. 14; 10/31/19 Trial Tr. at 2076:15-24 (CSIRO Closing), Ex. 5); (2) the repeated

   statements went to the core of the issue of co-ownership before the jury; (3) the Court has

   already recognized that Proponents’ repeated arguments were misleading because the patents at

   issue were the later-issued Group A Patents (see 10/23/19 Trial Tr. at 1241:14-21, Ex. 24); and

   (4) the jury’s verdict was against the clear weight of the evidence. Opponents respectfully

   submit a new trial is warranted under these circumstances.

   IV.    CONCLUSION

          For the foregoing reasons, BASF/Cargill respectfully request that the Court grant JMOL

   that: (1) the Asserted Group A Claims are invalid for lack of written description; (2) the Asserted

   Group B Claim is invalid for lack of written description; (3) the alleged inventions of claim 1 of

   the ’357 Patent and claim 2 of the ’880 Patent were not conceived in February 2003; and (4)

   BASF co-owns the Group A Patents (i.e., the ’579, ’357, ’033 and ’880 Patents), the Group D

   Patent (i.e., the ’541 Patent), and the Group E Patent (i.e., the ’084 Patent). Alternatively,

   BASF/Cargill respectfully submit that a new trial on these issues is warranted.




                                                   30
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 33 of 35 PageID# 38719




   Dated: January 21, 2020               Respectfully submitted,

                                         By: /s/ N. Thomas Connally
                                            N. Thomas Connally (VSB # 36318)
                                            Thomas B. Hunt (VSB # 90803)
                                            Emily A. Gomes (VSB # 87571)
                                            HOGAN LOVELLS US LLP
                                            8350 Broad Street
                                            17th Floor
                                            Tysons, VA 22102
                                            Tel: (703) 610-6100
                                            Fax: (703) 610-6200
                                            tom.connally@hoganlovells.com
                                            thomas.hunt@hoganlovells.com
                                            emily.gomes@hoganlovells.com

                                             Arlene L. Chow (admitted pro hac vice)
                                             Ernest Yakob (admitted pro hac vice)
                                             Takashi Okuda (admitted pro hac vice)
                                             Jared S. Schubert (admitted pro hac vice)
                                             Nitya Anand (admitted pro hac vice)
                                             Una Chiao-Yi Fan (admitted pro hac vice)
                                             HOGAN LOVELLS US LLP
                                             390 Madison Avenue
                                             New York, NY 10017
                                             Tel: (212) 918-3000
                                             Fax: (212) 918-3100
                                             arlene.chow@hoganlovells.com
                                             ernest.yakob@hoganlovells.com
                                             takashi.okuda@hoganlovells.com
                                             jared.schubert@hoganlovells.com
                                             nitya.anand@hoganlovells.com
                                             una.fan@hoganlovells.com

                                             Anna K. Shaw (admitted pro hac vice)
                                             HOGAN LOVELLS US LLP
                                             555 13th Street, NW
                                             Washington, DC 20004
                                             Tel: (202) 637-5600
                                             Fax: (202) 637-5910
                                             anna.shaw@hoganlovells.com

                                             Counsel for BASF Plant Science, LP
                                             and BASF Plant Science GmbH




                                        31
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 34 of 35 PageID# 38720




                                             /s/ Ahmed J. Davis
                                             Ahmed J. Davis (Va. Bar No. 43982)
                                             adavis@fr.com
                                             Daniel R. Gopenko (Va. Bar No. 83932)
                                             gopenko@fr.com
                                             Taylor Caldwell (admitted pro hac vice)
                                             tcaldwell@fr.com
                                             FISH & RICHARDSON P.C.
                                             1000 Maine Ave., SW
                                             Suite 1000
                                             Washington, DC 20024
                                             Telephone: (202) 783-5070

                                             Christopher R. Dillon (admitted pro hac
                                             vice)
                                             cwd@fr.com
                                             FISH & RICHARDSON P.C.
                                             One Marina Park Drive
                                             Boston, MA 02210-1878
                                             Telephone: (617) 542-5070

                                             Michael E. Florey (admitted pro hac vice)
                                             florey@fr.com
                                             Elizabeth Flanagan (admitted pro hac vice)
                                             betsy.flanagan@fr.com
                                             Brianna Chamberlin (admitted pro hac
                                             vice)
                                             chamberlin@fr.com
                                             FISH & RICHARDSON P.C.
                                             3200 RBC Plaza
                                             60 South Sixth Street
                                             Minneapolis, MN 55402
                                             Telephone: (612) 335-5070

                                             Dexter Whitley (admitted pro hac vice)
                                             whitley@fr.com
                                             FISH & RICHARDSON P.C.
                                             1180 Peachtree Street NE
                                             21st Floor
                                             Atlanta, GA 30309
                                             Telephone: (404) 892-5005

                                             Counsel for Cargill, Incorporated




                                        32
Case 2:17-cv-00503-HCM-LRL Document 851 Filed 01/21/20 Page 35 of 35 PageID# 38721




                                     CERTIFICATE OF SERVICE

          I hereby certify that I have on this 21st day of January 2020, electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system which does send notification of

   such filing to all counsel of record.


                                              By: /s/ N. Thomas Connally
                                                   N. Thomas Connally, III (VSB # 36318)
                                                   HOGAN LOVELLS US LLP
                                                   8350 Broad Street
                                                   17th Floor
                                                   Tysons, VA 22102
                                                   (703) 610-6100
                                                   tom.connally@hoganlovells.com




                                                33
